DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-4 have been examined in this application. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 02/16/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 6026525) in view of Leach (US 9032572).
In regards to Claim 1, Davis teaches: A bedding for babies and infants (100) comprising: two mattresses (104/108 and Col 1 Lines 45-47) having mutually opposite sides that are coupled (112 – Fig. 1) and having square shapes in planar views of the two mattresses (Col 1 Lines 47-51); wall-surface cushion materials removably mounted on top surfaces of other three sides excluding the coupled sides of both the mattresses via coupling members (Fig.1 Col 3 Lines 20-wherein the wall-surface cushion materials are separably and mutually coupled between the adjacent wall-surface cushion materials via coupling members (Col 3 Lines 20-29), and wherein the bedding for babies and infants is configured to be carried around with the handles (Col 4 Lines 35-43) in a state where both the mattresses are folded such that top surfaces of corresponding wall-surface cushion materials are abutted to be closed (Col 4 Lines 22-25 and Fig. 2/5) with a coupling member (176c). Davis does not teach: a reinforcing cloth stitched across the two mattresses on lower surfaces of the mutually opposite sides thereof. Leach teaches: an infant care accessory comprising a diaper bag and changing mat, having two side panels (26/28) and a center panel (24). The bottom (70) has a mating strip (74 – ‘reinforcing cloth’) that is soft and can be made of any fabric (Col 3 Lines 62-65). The fastener strip (74) can be stitched or otherwise secured across the center of the inner surface of the center panel (24) (Col 4 Lines 10-18).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an additionally piece of stitched fabric or fastener strip from Leach, to the bedding for babies and infants from Davis, since a coupling member across two separate sections is common in bedding to combine separate sections of materials. The method of fastening or engagement is recognized as being within the level of ordinary skill in the art, absent showing of unexpected results.
In regards to Claim 2, Davis teaches: .  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 6026525), in view of Leach (US 9032572), and further in view of Nakaji (US 4908306).
In regards to Claim 3, Davis teaches: The bedding for babies and infants (100) according to claim 1, with a wall cushion material. Davis does not teach: the auxiliary cushion materials that are removably mounted inside the wall-surface cushion materials on the top surfaces of the other three sides of one mattress via coupling members, and wherein the auxiliary cushion materials project above the wall-surface cushion materials. Nakaji teaches: (Col 6 Lines 13 - 30 and Fig. 5) an elongated auxiliary cushion member (154) which may be attached/detached to the main body 112 by a fastening strip (156) that attaches to the mating fastener strip (158). The auxiliary cushion (154) may be constructed of varying cross sectional thickness for selective alternative attachment to the main body (112).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the teachings of Nakaji into the invention of Davis. Bolsters/cushions/pillows/etc. are common removable features of bedding for infants. Having such a feature (bolsters/cushions/pillows/etc.) project over the wall surface is a matter of design choice. A change in form or shape is recognized as being within the level or ordinary skill in the art, absent of showing unexpected results. Therefore, by incorporating an auxiliary cushion which attach inside the wall surface from Nakaji to the infant mattress of Davis one would be able to create an adjustable bedding system with removable cushions
In regards to Claim 4, Davis teaches: The bedding for babies and infants (100) according to claim 1, but does not teach, the coupling member which is at least one of a zipper, a hook-and-loop fastener, and a snap-button. Nakaji teaches: (Col 6 Lines 23-28) a fastening strip (156) 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the teachings of Nakaji into the invention of Davis. Reconfigurable and multi-functional bolsters/cushions/pillows/etc.
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
Regarding independent Claim 1, applicant argues that the cited prior art of Davis or Nakaji does not teach the newly amended limitation of ‘a reinforcing cloth stitched across the two mattress on lower surfaces of the mutually opposed sides thereof’. The Examiner respectfully disagrees based off the teachings of Davis in view of Leach. Leach teaches, an infant care accessory with a changing mat that has first and second side panels (26/28 – Fig. 5). The side panels are integrally connected to a center panel (24 – Fig. 5) and fully connected to form a body (12 – Fig. 5). On the bottom/lower surface there is a mating strip/fastener strip (74 – Fig. 5) that is made of various fabrics as desired and stitched or otherwise secured across the center of the inner surface (20 – Fig. 4) to form the center panel (24 – Fig. 4/5). Davis teaches, the covers of the first and second mattress sections that are attached together by at least one connecter (Col 2 Lines 12-15). Therefore, Davis would allow that connector to be of a mating strip/fastener strip of Leach as this would be recognized as being within the level of ordinary skill in the art, absent of showing of unexpected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kurry (US 2626407) teaches a folding crib for infants that has two sections (head/foot) and .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                         
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/16/2021